Name: 2002/789/EC: Commission Decision of 10 October 2002 amending Decision 2001/751/EC as regards imports of live ratites and hatching eggs from Botswana (Text with EEA relevance) (notified under document number C(2002) 3671)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  animal product;  tariff policy;  health;  trade;  cooperation policy;  agricultural activity
 Date Published: 2002-10-11

 Avis juridique important|32002D07892002/789/EC: Commission Decision of 10 October 2002 amending Decision 2001/751/EC as regards imports of live ratites and hatching eggs from Botswana (Text with EEA relevance) (notified under document number C(2002) 3671) Official Journal L 274 , 11/10/2002 P. 0036 - 0037Commission Decisionof 10 October 2002amending Decision 2001/751/EC as regards imports of live ratites and hatching eggs from Botswana(notified under document number C(2002) 3671)(Text with EEA relevance)(2002/789/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of poultry and hatching eggs(1), as last amended by Commission Decision 2001/867/EC(2), and in particular Article 21(1) and Article 23(1)b thereof,Whereas:(1) Commission Decision 2001/751/EC(3) lays down the animal health conditions and veterinary certification for imports of live ratites and hatching eggs from third countries including animal health measures to be applied after such importation, and lists the third countries from where such imports may be authorised.(2) An inspection carried out by the Commission in Botswana in May 2001 has shown that sufficiently well-structured and organised veterinary services are in place in Botswana regarding the animal health status for ratites. However, the legislation in Botswana did not fully include the requirement for official notification of avian influenza.(3) Botswana has now amended its legislation to ensure that avian influenza is to be notified to the competent authority.(4) It is therefore appropriate to permit importation of live ratites and hatching eggs from Botswana.(5) Decision 2001/751/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 2001/751/EC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 18 October 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 323, 7.12.2001, p. 29.(3) OJ L 281, 25.10.2001, p. 24.ANNEX"ANNEX IList of third countries or parts of third countries, which are allowed to export live ratites or hatching eggs thereof to the Community>TABLE>"